DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 8-9 and 16 rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 2019/0245737, “Zhou”) and its provisional application 62/626328 (“328”) in view of Wang et al. (US 11,057,936, “Wang”).
Examiner’s note: in what follows, references are drawn to Zhou unless otherwise mentioned.
Zhou discloses “Beam Failure Recovery Request Procedure” and comprises the following features:
With respect to independent claims:
Regarding claim 1, a timer control method, being applicable to an electronic device, comprising: 
in response to a medium access control layer receiving a beam failure instance indication sent by a physical layer ([0338] “the MAC entity of the wireless device may set a beam failure detection counter (e.g., BFICOUNTER) to a first value (e.g., one) in response to receiving a first beam failure indication from the physical layer.” See [328, 00184]), determining whether a count value of a beam failure indication counter is greater than or equal to a preset value ([0342] “when the beam failure detection counter indicates a value equal to or greater than the first number (e.g., beamFailureInstanceMaxCount), the MAC entity may initiate a RA” See [328, 00186 and 00175]); 
in response to the count value of the beam failure indication counter being greater than or equal to the preset value, triggering a random access ([0342] “when the beam failure detection counter indicates a value equal to or greater than the first number (e.g., beamFailureInstanceMaxCount), the MAC entity may initiate a RA” See [328, 00206] Note that Zhou mixes initiating and triggering of the RA for the same meaning.); 
determining whether the triggered random access is to be initiated (This will be discussed in view of Wang.); and 
in response to a determination that the triggered random access is to be initiated, upon initiating the triggered random access, resetting or restarting a beam failure recovery timer ([0343] “when initiating the RA procedure for the BFR, the MAC entity may perform at least one of: resetting the beam failure detection counter to an initial value (e.g., zero); resetting the beam failure detection timer” See [328, 00187]).
It is noted that while disclosing a RA procedure for BFR, Zhou does not specifically teach about a new RA triggered while a previous RA is ongoing. It, however, had been known in the art before the effective date of the instant application as shown Wang as follows;
determining whether the triggered random access is to be initiated ([Wang, Col. 2, lines 64-65] “determining that a second RA procedure is triggered during a first RA procedure that is ongoing”, and [Wang, Col. 4, lines 18-22] “After the first RA procedure 120 has been triggered, whether before or after the first RA Message 1 110 is transmitted to the network node 106, a second RA procedure 122 can be triggered by a second event while the first RA procedure 120 is ongoing”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Zhou by using the features of Wang in order to effectively utilize resources such that “The example UE can be configured to determine that a second random access procedure is triggered during a first RA procedure that is ongoing.” [Wang, Col. 3, lines 2-5]. 

Regarding claim 8, it is an electronic device corresponding to the method claim 1, except the limitations “a processor; and a memory storing instructions executable by the processor” ([0206 and Fig. 3] “The wireless device 110 may comprise at least one communication interface 310 (e.g. a wireless modem, an antenna, and/or the like), at least one processor 314, and at least one set of program code instructions 316 stored in non-transitory memory 315 and executable by the at least one processor 314.” See [328, 0035 and Fig. 3]), and is therefore rejected for the similar reasons set forth in the rejection of claim 1. 

Regarding claim 16, it is a non-transitory computer-readable medium corresponding to the method claim 1, except “storing computer program, wherein when the computer program is execute by a processor” ([0206 and Fig. 3] “The wireless device 110 may comprise at least one communication interface 310 (e.g. a wireless modem, an antenna, and/or the like), at least one processor 314, and at least one set of program code instructions 316 stored in non-transitory memory 315 and executable by the at least one processor 314.” See [328, 0035 and Fig. 3]), and is therefore rejected for the similar reasons set forth in the rejection of claim 1.

With respect to dependent claims:
Regarding claims 2 and 9, the method of claim 1 and the electronic device of claim 8, respectively, wherein determining whether the triggered random access is to be initiated comprises: 
in response to a random access being currently ongoing by the electronic device ([Wang, Col. 1, lines 56-57] “if a second or further RA procedure is triggered during an ongoing RA procedure”), determining whether to initiate the triggered random access or continue the currently ongoing random access according to first configuration information ([Wang, Col. 2, lines 58-59] “the UE may stop the ongoing RA procedure and simply start the newly triggered RA procedure in its place”, and [Wang, Col. 3, lines 2-7] “The example UE can be configured to determine that a second random access procedure is triggered during a first RA procedure that is ongoing. The example UE can also be configured to combine the second RA procedure and the first RA procedure.”); and 
in response to a determination result that indicates to initiate the triggered random access, initiating the triggered random access ([Wang, Col. 2, lines 58-59] “the UE may stop the ongoing RA procedure and simply start the newly triggered RA procedure in its place”).

Regarding claims 3 and 10, the method of claim 1 and the electronic device of claim 8, respectively, further comprising: after the random access is triggered and before the triggered random access is initiated, keeping the beam failure recovery timer timing based on a current timing value.

Regarding claims 4 and 11, the method of claim 1 and the electronic device of claim 8, respectively, further comprising: before resetting or restarting the beam failure recovery timer, determining whether the beam failure recovery timer is to be reset or restarted according to configuration information; and 
in response to a determination result that the beam failure recovery timer is to be reset or restarted, resetting or restarting the beam failure recovery timer.

Claim(s) 5-7 and 12-14 rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 2019/0245737, “Zhou”) and its provisional application 62/626328 (“328”) in view of Wang et al. (US 11,057,936, “Wang”) and further in view of You et al. (US 2021/0006457, “You”).
Examiner’s note: in what follows, references are drawn to Zhou unless otherwise mentioned.
Regarding claims 5 and 12, it is noted that while disclosing a RA procedure for BFR, Zhou does not specifically teach about resetting the timer to zero when the RA is successful. It, however, had been known in the art before the effective date of the instant application as shown You as follows;
the method of claim 1 and the electronic device of claim 8, respectively, further comprising: 
in response to the triggered random access being successful, setting the count value of the beam failure indication counter to zero ([You, claim 7] “resetting the counter configured in the serving cell where the beam failure occurs to 0 if the random access is successful.”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Zhou by using the features of You in order to maintain data transmission in carrier aggregation situations such that “configured to perform random access on a serving cell where the beam failure occurs to update serving beam of the serving cell” [You, 0007]. 

Regarding claims 6 and 13, the method of any of claim 1 and the electronic device of claim 8, respectively, wherein resetting or restarting the beam failure recovery timer comprises: 
determining a serving cell corresponding to the beam failure indication counter ([You, 0037] “if the random access is successful, the terminal may stop the timer configured in the serving cell where the beam failure occurs, and the counter configured in the serving cell where the beam fails is reset to 0”); and 
resetting or restarting the beam failure recovery timer for the serving cell (aforesaid [You, 0037]).
The rational and motivation for adding this teaching of You is the same as for claim 5. 

Regarding claims 7 and 14, the method of claim 6 and the electronic device of claim 8, respectively, wherein the serving cell comprises at least one of a primary cell, a primary secondary cell, and a serving cell other than the primary cell and the primary secondary cell ([You, 0006] “the at least two serving cells include a primary cell and at least one secondary cell”).

Allowable Subject Matter
Claims 3-4 and 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry H. Kim whose telephone number is 571-272-5009 and email address is harry.kim2@uspto.gov. The examiner can normally be reached on Monday to Friday between 9AM and 6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached at 571-272-3123. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/HARRY H KIM/           Primary Examiner, Art Unit 2411